Title: To James Madison from Charles D. Coxe, 24 November 1802 (Abstract)
From: Coxe, Charles D.
To: Madison, James


24 November 1802, Philadelphia. Has been informed that Peter Dobell intends to resign as commercial agent for Le Havre. Solicits the appointment should that be the case. “The proximity of that place to the residence of my brother-in-law (Mr. Le Ray de Chaumont) will render it peculiarly agreable to me, & I humbly hope the recommendations The President has already had of me will be sufficient to induce him to accord me this great favor.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Coxe”). 1 p. Docketed by Jefferson.



   
   On 22 Nov. 1802 Joshua Barney, who had heard that Dobell had resigned, had written to Samuel Smith recommending Michael O’Mealy for the position. Barney complained that Dobell had named a French citizen to act for him who was issuing certificates of American citizenship to foreigners to collect consular fees. Barney enclosed a statement from John Holmes certifying that in February 1802 “Mr. Hospital acting as consul at Havre,” had issued a certificate of citizenship to a British native who “had not been longer in the United States than about three Months” (DLC).


